DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending based on the Preliminary Amendment filed 6/9/2021. Claims 1 and 6 are independent. 

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Drawings
The drawings, dated 09/07/2021, are objected to because of the following issues:
Fig. 3, a top portion of the text is cut off above the transition from F1 to Pt+1.  
Fig. 11, the numbering of all the boxes is not correct as it appears a hard return or erroneous line wrap has occurred in each of the boxes. Also, the top box 110 (should be 1101?) was partially cut off or cropped.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 6 recite “determin[e/ing] a rotor airfoil based on the optimal sample point.” This limitation is unclear as it is believed the shape 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to products that do not have a physical or tangible form, such as data per se or software per se. These claims seem to be “modules” or “units” that execute the method steps from claim 1. Thus, lacking any other indication or disclosure it appears that these are software implementations of the method. The examiner notes, that if these claims were interpreted as hardware based there appears to be a lack of written description and no disclosure to support such an interpretation. The claims have no structural recitations in the specification and drawings, the examiner is construing the various “modules” and “units” performing the specified algorithms as executable software. (See MPEP 2106.03(I)). Therefore, claims 6-10 are directed to software per se and are directed to non-statutory subject matter.


Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for indication of allowable subject matter: 
Zhao Ke, et al., “Aerodynamic optimization of rotor airfoil based on multi-layer hierarchical constraint method,” Chinese Journal of Aeronautics, vol. 29, pp. 1541-1552 (2016) teaches using principal component analysis (PCA) to reduce the optimization objectives for rotor airfoil design. The approach also teaches using Latin Hypercube sampling to select samples. Evolutionary algorithms such as genetic algorithms may be employed to facilitate the optimization problem, but it typically begins to lose convergence for high-dimensional optimization problems. Thus, the method taken seeks to modify the multi-objective problem into a bi-objective problem for a reduced optimization problem for rotor airfoil design so the NSGA-II algorithm may be combined with the PCA for optimization.
Wang Qing et al., “Aerodynamic shape optimization for alleviating dynamic stall characteristics of helicopter rotor airfoil,” Chinese Journal of Aeronautics, vol. 28, pp. 346-356 (2015) teaches parameterization of an airfoil by class shape transformation (CST). The lift, drag and moment coefficients are optimized using sequential quadratic programming (SQP) incorporating unsteady CFD analysis to design a new airfoil shape. This gradient based method optimizes the rotor airfoil under dynamic stall conditions.

However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of limitations specified in the independent claims, including the further limitations:
(Claim 1) "A method for determining a helicopter rotor airfoil…establishing a mapping relationship between the sample point and the flow field characteristic by using a Kriging model, and training the mapping relationship by using a maximum likelihood estimation method and an expected improvement (EI) criterion, to obtain a trained mapping relationship; determining an optimal sample point based on the trained mapping relationship by using Non-dominated Sorting Genetic Algorithm II (NSGA-11), wherein the optimal sample point corresponds to an optimal flow field characteristic, and the optimal flow field characteristic comprises an optimal lift coefficient, an optimal drag coefficient, and an optimal moment in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEVEN W CRABB/Examiner, Art Unit 2148